Name: Commission Regulation (EEC) No 957/91 of 18 April 1991 on the opening of a sale by periodic invitation to tender for sunflower seed held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 4. 91 Official Journal of the European Communities Ho L 98/ 13 COMMISSION REGULATION (EEC) No 957/91 of 18 April 1991 on the opening of a sale by periodic invitation to tender for sunflower seed held by the Spanish intervention agency HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency shall issue a periodic invitation to tender under the conditions laid down in Regulation (EEC) No 3418/82 for the sale of 10 925 tonnes of sunflower seed . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 26 (3) thereof, Having regard to Commission Regulation (EEC) No 3418/82 of 20 December 1982 on the procedure for sale of oil seed held by the intervention agencies (  '), as last amended by Regulation (EEC) No 676/89 (4), and in parti ­ cular Article 4 thereof, Whereas Article 2 of Council Regulation No 724/67/EEC of 17 October 1967 laying down conditions for interven ­ tion in respect of oil seeds during the last two months of the marketing year and principles for the disposal of seeds bought in by intervention agencies (5), as last amended by Regulation (EEC) No 2203/90 (6), provides that oil seeds held by intervention agencies are to be sold by invitation to tender ; Whereas, in the present situation of the market, a periodic invitation to tender should be issued for the sale of 10 925 tonnes of sunflower seed held by the Spanish intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 1 . The closing date for the submission of tenders for the first partial invitation to tender shall expire on 29 April 1991 . 2 . The closing date for the submission of tenders for the last partial invitation to tender shall expire on 1 7 May 1991 . 3 . The notice of invitation to tender to be published by the intervention agency shall indicate the places of storage . 4 . Tenders must be lodged with the intervention agency at the following address : SENPA, Beneficencia, 8 , 28004 Madrid ; Tel. 347 65 00 Telex : 23427 SENPA, E Telefax : 521 9382. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 353, 17 . 12. 1990, p . 23 . (&lt;) OJ No L 360, 21 . 12. 1982, p . 19 . (4) OJ No L 73, 17. 3 . 1989, p. 17. (5) OJ No 252, 19 . 10 . 1967, p . 10 . (6) OJ No L 201 , 31 . 7 . 1990, p. 5 .